Citation Nr: 1502687	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-30 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an eye disability, to include cataracts and glaucoma, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is associated with the claims file.

After the RO last considered the claim in the November 2012 supplemental statement of the case, additional evidence in the form of VA examination reports and private treatment records were associated with the record.  Because this evidence is not pertinent to the eye claim on appeal, a remand to the RO for a re-adjudication of the claim is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The only eye disability that the Veteran had in service is refractive error, which is not shown by the most probative competent clinical, or competent and credible lay, evidence to have been subjected to a superimposed disease or injury which created additional disability.

2.  Any current eye disability other than refractive error has not been shown by the most probative competent clinical, or competent and credible lay, evidence to be causally related to the Veteran's service, nor is it causally related to, or aggravated by, his service-connected type II diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for an eye disability, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2008 satisfied the duty to notify provisions with respect to service connection for the Veteran's eye claim and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.  The VA letter also provided notice as to the information and evidence necessary to substantiate the claim for service connection on a secondary basis under the provisions of 38 C.F.R. § 3.310 (2014).

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs, private treatment records, and VA treatment records have been obtained and are in the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by providing examinations to the Veteran regarding his eye claim.  Specifically, the Veteran was afforded an eye examination in August 2008 in connection with his claim.  The Veteran had been afforded a prior July 2004 eye examination as part of his diabetes mellitus, type II claim.  Each examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints.  Thus, the Board concludes that these examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The provisions of 38 C.F.R. § 3.103(c)(2) (2014) require that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2013 Board hearing, the VLJ asked questions relevant to the information and evidence necessary to substantiate the claim, as well as solicited information relevant to the submission of evidence that might have been overlooked and that might substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim.  As such, appellate review may proceed without prejudice to the Veteran

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

The Veteran is seeking service connection for an eye disability, to include decreased vision.  Specifically, he claims that he currently has deteriorating vision that is secondary to his diabetes.  In this regard, service connection is currently in effect for type II diabetes mellitus.  

Service treatment records include an April 1969 enlistment examination which noted the Veteran's eyes were normal upon clinical examination and that uncorrected distant vision was 20/70 in the right eye and 20/100 in the left eye.  The corrected visual acuity for the right eye was 20/20 and for the left eye was 20/50.  Defective vision was listed in the summary of defects section of the examination report and the Veteran was assigned an E-2 profile under the PULHES profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The "PULHES" acronym designates "P" for physical capacity or stamina; "U" for upper extremities; "L" for lower extremities; "H" for hearing and ears; "E" for eyes; and "S" for psychiatric.  

An April 1969 report of medical history, completed by the Veteran in conjunction with the enlistment examination, shows the Veteran marked that he wore glasses.  

Additional service treatment records indicate defective visual acuity and an October 1972 service treatment record diagnosed myopia.  An October 1975 report of medical examination conducted for separation from service found uncorrected distant vision was 20/200 in the right eye and 20/200 in the left eye.  The corrected visual acuity for the right eye was 20/20 and for the left eye was 20/20.  A December 1975 report of medical examination found uncorrected distant vision was 20/400 in the right eye and 20/400 in the left eye.  The corrected visual acuity for the right eye was 20/40 and for the left eye was 20/30.  Service treatment records do not show any eye related problems other than refractive error.  Moreover, the Veteran has not alleged having suffered any in-service eye disease or injury.

The Veteran's refractive error, myopia, manifested by decreased vision, is the only eye disability shown in service.  For purposes of entitlement to benefits, the law provides that refractive error of the eyes is a congenital or developmental defect and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractive error of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994).

It is not disputed that the Veteran had decreased vision when he entered service.  As described above, such was specifically noted on his April 1969 service entrance examination, and a diagnosis of myopia was noted in service in October 1972.  Because refractive error, to include myopia, is not a disability subject to compensation for VA purposes, service connection for an eye disability is precluded on this basis.  The Board also finds that the evidence does not show an increase with respect to refractive error as a result of a superimposed injury.  Therefore, the Board finds that service connection for myopia/refractive error may not be granted based on a superimposed disease or injury causing additional disability.

The Board acknowledges that private treatment records, from Eye Care of Delaware, include a diagnosis of suspected glaucoma in July 2008, which was reiterated in the August 2008 VA eye examination report.  Additionally, the August 2008 VA eye examination report reflected diagnoses of diabetes mellitus without retinopathy and pseudophakia.  

An October 2003 private treatment record noted the Veteran was having difficulty with his vision and indicated such was probably associated with his blood sugar.  A subsequent December 2003 private treatment record indicated the Veteran's vision was fluctuating.  However, the August 2008 VA examiner stated the Veteran's current diagnoses of pseudophakia and glaucoma suspect were not diabetic ocular manifestations.  This was similar to the July 2004 VA eye examiner's findings of no evidence of diabetic retinopathy noted in either eye.  The July 2004 VA examiner further opined that there was no evidence of ocular sequela related to the history of the Veteran's diabetes mellitus.  Finally, a December 2012 VA diabetes mellitus VA examination report also noted no diabetic retinopathy.  

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for an eye disability.  It is not disputed that the Veteran had suspected glaucoma and pseudophakia.  To that effect, private treatment records, and the August 2008 VA examination report, reflect that the Veteran underwent both left eye and right eye lens replacement.  However, the record reflects the first complaint after service regarding an eye problem was in a March 2000 private treatment record which noted the Veteran's vision was terribly blurred, which was many years after service.  This lengthy period of time is a factor that weighs against the Veteran's claim for service connection on a direct incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the opinion of the VA examiner in August 2008, who reviewed the Veteran's claims file, concluded that the Veteran's suspected glaucoma and pseudophakia were not diabetic ocular manifestations.  The Board finds this VA opinion to be competent, highly probative medical evidence as to whether any eye disability was proximately due to or aggravated by service-connected disability.  It was based on a thorough review of the Veteran's records.  To that effect, the Board notes that the opinion provided by the August 2008 VA examiner is consistent with other evidence of record to include the July 2004 VA eye examination report.  Although the opinion was not extensively detailed, reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 -06 (2012).  The opinion is persuasive as it is unequivocal and supported by the evidence of record, as noted above.

As described above, the Veteran contends that his eye condition is due to his service-connected diabetes mellitus, type II.  The Veteran is certainly competent to testify as to symptoms capable of lay observation, such as decrease in visual acuity or related symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, whether the Veteran's eye disability is related to his military service or to his diabetes mellitus, type II, are complex medical questions in this case and are not matters on which a layperson may generally provide a probative opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).

The Veteran has not demonstrated that he has expertise in medical matters.  As to a nexus opinion relating an eye disability to his service or service-connected diabetes, the Board finds that such an opinion is a complex an issue, one typically determined by persons with medical training in the field of ophthalmology.  Thus, the Veteran is not competent to provide an etiology opinion in this case. Further, the Board attaches far greater probative value to the opinion of the August 2008 VA examiner, who specifically found that the Veteran did not have diabetic ocular manifestations.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for an eye disability on a direct-incurrence or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, service connection is not warranted for an eye disability.



ORDER

Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


